PER CURIAM.
Ordie Campbell appeals the order denying his motion for relief from judgment. We reverse and remand for an evidentiary hearing where, utilizing New Jersey law, the trial court should determine whether Campbell received pi’oper substitute service. See § 55.503(1), Fla.Stat. (1993); Jones v. Directors Guild of Am., Inc., 584 So.2d 1057 (Fla. 1st DCA 1991); cf. Burtchaell v. Hoffman, 508 So.2d 738, 738-39 (Fla. 5th DCA 1987).
REVERSED and REMANDED.
DAUKSCH, COBB and GOSHORN, JJ., concur.